— In a proceeding pursuant to article 77 of the Mental Hygiene Law, Anna Arroyo, conservator of the estate of Cassandra Avery, appeals from an order of the Supreme Court, Queens County (Buschmann, J.), dated November 23, 1982, which denied her motion to transfer the proceeding from the Supreme Court, Queens County, to the Supreme Court, Nassau County. Order reversed, without costs or disbursements, appellant’s motion granted and proceeding transferred to the Supreme Court, Nassau County. At the time the instant proceeding was commenced, the conservatee resided with the appellant conservator in Nassau County in the Tenth Judicial District. Appellant commenced this proceeding in the Supreme Court, Queens County, apparently for convenience, because an action on behalf of the conservatee for damages for medical malpractice was then pending in the Supreme Court, Queens County. That action has been settled. At the present time, the conservatee, appellant, and her attorneys are all located in Nassau County. *887Therefore, the proceeding should be transferred to that county (see Mental Hygiene Law, § 77.05). Titone, J. P., Thompson, Rubin and Boyers, JJ., concur.